DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing apparatus for displaying an analysis result of a multi-cropping scan processing”.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 7 and 9 contain citation numbers referring to the figures, these should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit … a controlling unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Inspection of the specification reveals that CPU 211 of figure 2 corresponds to the acquisition unit and controlling unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-6, 8-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0205851 by Hattori et al., and further in view of U.S. patent application publication 20180115680 by Shimamura et al.

	Hattori does not specifically teach analyzing result corresponding to one of the plurality of document image areas to be displayed together with the scanned image data (Hattori teaches analyses result displayed with pieces of the scanned data but not all of the pieces simultaneously).
	Shimamura discloses analyzing result corresponding to one of the plurality of document image areas to be displayed together with the scanned image data (figure 
	NOTE: Shimamura could modify the display of Hattori to include displaying the plurality of document images simultaneously.
	Hattori and Shimamura are combinable because they are both from the multi-crop scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hattori with Shimamura to add display of the full scanned image.  The motivation for doing so would have been so that a user could easily change the ordering (paragraph 8).  Therefore it would have been obvious to combine Hattori with Shimamura to obtain the invention of claim 1.
3)	Regarding claim 2, Hattori teaches the image processing apparatus according to claim 1, wherein at least one of the multi-cropping processing and the analysis of document image data corresponding to each of the plurality of document image areas is executed by an apparatus other than the image processing apparatus (paragraph 176; figure 11; analysis can be performed by a server).
4)	Regarding claim 3, Hattori teaches the image processing apparatus according to claim 1, wherein the image processing apparatus further determines an order for displaying the analyzing result of the document image data to be displayed together with the scanned image data on the display apparatus (paragraphs 54 and 209; order of display in figure 14B can be determined by completion of OCR or other positional factors as listed in paragraph 209).

6)	Regarding claim 5, Hattori teaches the image processing apparatus according to claim 3, wherein the order is determined by use of information about a type of a document included in the analyzing - 29 -10201382US01 result of the document image data (paragraph 209; size and shape [i.e. “types”] can be used to determine the ordering).
7)	Regarding claim 6, Hattori teaches the image processing apparatus according to claim 3, wherein the order is determined by use of the position information of the plurality of document image areas corresponding to the document image data in the scanned image data (paragraph 209; position can be used for ordering of document images).
8)	Regarding claim 8, Hattori teaches the image processing apparatus according to claim 5, wherein the image processing apparatus further acquires operator information, and wherein the order is determined based on the operator information (figure 14B; user can click items 483 and 484 to affect the order the documents are viewed, user may also delete documents to modify the order).
9)	Regarding claim 9, Hattori (as combined with Shimamura above) teaches the image processing apparatus according to claim 1, wherein, in a case where the information of the analyzing result corresponding to the one of the plurality of document image areas is displayed together with the scanned image data on the display apparatus, the document image data corresponding to the information of the analyzing 
10)	Regarding claim 10, Hattori teaches the image processing apparatus according to claim 3, wherein the determined order is changed based on an input provided by an operator (figure 14B; user can click items 483 and 484 to affect the order the documents are viewed, user may also delete documents to modify the order).
11)	Regarding claim 12, Hattori teaches the image processing apparatus according to claim 1, wherein the information of the analyzing result is displayed as metadata related to the document image data (paragraph 179; figure 14B; date/money/type of document are all displayed metadata).
12)	Regarding claim 13, Hattori teaches the image processing apparatus according to claim 12, wherein display of the plurality of document image areas in the scanned image data is changed after setting of the metadata for the corresponding document image data is completed (figure 28A; paragraph 305; document images can be marked as complete after edits and submitted thereby changing the displayed status).
13)	Regarding claim 14, Hattori teaches the image processing apparatus according to claim 12, wherein the metadata related to a predetermined item is set, the predetermined item being determined based on information about a type of a document corresponding to the document image data (paragraph 160; group policy can be set to determine specific metadata items based on the particular user [i.e. particular user’s documents are a “type”]).


15)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0205851 by Hattori et al., and further in view of U.S. patent application publication 20180115680 by Shimamura et al. as applied to claim 3 above, and further in view of U.S. patent application publication 2017/0186201 by Obayashi et al.
	Hattori does not specifically teach the image processing apparatus according to claim 3, wherein the order is determined by use of date information included in a document corresponding to the document image data.
	Obayashi teaches the image processing apparatus according to claim 3, wherein the order is determined by use of date information included in a document corresponding to the document image data (paragraph 100; images can be ordered for display according to date information).
	Hattori and Obayashi are combinable because they are both from the image display ordering field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hattori with Obayashi to add ordering according to date information.  The motivation for doing so would have been to help a user select a suitable template (paragraph 100).  Therefore it would have been obvious to combine Hattori with Shimamura and Obayashi to obtain the invention of claim 7.

	Hattori does not specifically teach the image processing apparatus according to claim 1, wherein the scanned image data is displayed in a left-right inversed manner.
	Lee teaches the image processing apparatus according to claim 1, wherein the scanned image data is displayed in a left-right inversed manner (paragraph 89; scanned image data can be displayed in a left-right inverse).
	Hattori and Lee are combinable because they are both from the image display field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hattori with Lee to add displaying as a left-right inverse.  The motivation for doing so would have been to not display mirrored images to give a user a better concept of the scanned original.  Therefore it would have been obvious to combine Hattori with Shimamura and Lee to obtain the invention of claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672